                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 CHIJIOKE BOMANI BEN YISRAYL,

                      Plaintiff,

                      v.                            CAUSE NO.: 3:18-CV-840-JD-MGG

 SGT. REED,

                      Defendant.

                                   OPINION AND ORDER

       Chijioke Bomani Ben Yisrayl, a prisoner without a lawyer, filed a motion seeking

relief from this court’s judgment entered against him. ECF 7. Because the motion was

filed within 28 days of dismissal, the court construes it pursuant to Federal Rule of Civil

Procedure 59(e). See Erickson v. Pardus, 551 U.S. 89, 94 (2007) and Banks v. Chicago Bd. of

Educ., 750 F.3d 663, 666 (7th Cir. 2014). “Altering or amending a judgment under Rule

59(e) is permissible when there is newly discovered evidence or there has been a

manifest error of law or fact.” Harrington v. City of Chicago, 433 F.3d 542, 546 (7th Cir.

2006). “But such motions are not appropriately used to advance arguments or theories

that could and should have been made before the district court rendered a judgment, or

to present evidence that was available earlier.” Miller v. Safeco Ins. Co. of Am., 683 F.3d

805, 813 (7th Cir. 2012) (internal quotation marks and citation omitted).

       Yisrayl’s complaint, which seeks the return of his Xbox video game console and

accessories, was dismissed as barred by the doctrine of res judicata because the Indiana

state courts had previously rendered a final judgment on the merits of his claim that
Sgt. Reed illegally confiscated those items in violation of Indiana Code §§ 11-11-2-2 and

3.1 See Ross ex rel. Ross v. Bd. of Educ. of Tp. High Sch. Dist. 211, 486 F.3d 279, 282 (7th Cir.

2007) (“Under res judicata, a final judgment on the merits bars further claims by parties

or their privies based on the same cause of action.”) (quoting Montana v. United States,

440 U.S. 147, 153 (1979)). Indiana law2 provides that claim preclusion applies when “all

matters that were or might have been litigated are deemed conclusively decided by the

judgment in the prior action.” Kalwitz v. Kalwitz, 934 N.E.2d 741, 750 (Ind. Ct. App.

2010). Here, it is undisputed that the former judgment was rendered by a court of

competent jurisdiction on the merits and that the controversy adjudicated in the former

action was between parties to the present suit; it appears that Yisrayl’s argument

centers solely on whether all matters now at issue were, or could have been, determined

in the prior action. See id. Specifically, Yisrayl states that his claims are not barred by res

judicata because no federal claims—including Fourteenth Amendment issues—were

ever presented to the Indiana courts, and this lawsuit is the “first and only time” his

federal claims can be raised. ECF 7 at 2.




         1 Yisrayl brought an action in replevin against Sgt. Reed in small claims court seeking the return

of his Xbox, Xbox games, and Xbox controllers. The LaPorte Superior Court ruled in Sgt. Reed’s favor and
dismissed the case with prejudice. See Yisrayl v. Reed, No. 46D04-1701-SC-225 (LaPorte Super. Ct. filed
Jan. 30, 2017), available online at:
https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6Ik5qQTRNVEF5
T1RFd016Z3dPakkzT1RZMU1UWXlPVFE9In19 (last visited September 10, 2019). Yisrayl then appealed,
but the judgment of the small claims court was affirmed, and the Indiana Supreme Court denied transfer.
See Yisrayl v. Reed, No. 46A03-1706-SC-1524 (Ind. Ct. App. filed June 30, 2017), available online at:
https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IllUQTBNekF5T1
RFd016Z3dPalEyT0RnMU56Y3lZV0U9In19 (last visited September 10, 2019).

        2 Because an Indiana state court rendered the judgment at issue, Indiana law must be applied to

determine whether res judicata bars Yisrayl’s claims. See Long v. Shorebank Dev. Corp., 182 F.3d 548, 560 (7th
Cir. 1999).


                                                      2
        Yisrayl’s argument betrays a “fundamental misunderstanding about the

structure of the parallel judicial systems in the United States . . ..” Gilbert v. Ill. State Bd.

of Educ., 591 F.3d 896, 901 (7th Cir. 2010). As noted by the court in Gilbert:

        Unless Congress has chosen to confer exclusive jurisdiction on the federal
        courts for a particular set of cases—and it has not done that here—either
        the federal or the state courts are competent to adjudicate questions of
        federal law, including questions of constitutional law. State courts possess
        not only the authority but also the duty to enforce federal law. U.S. Const.
        art. VI, cl. 2. The Supreme Court has held that state-court judgments in §
        1983 cases are subject, by virtue of the full faith and credit statute, 28
        U.S.C. § 1738, to the ordinary rules of claim and issue preclusion in later
        federal-court cases.

Id.3 Thus, it is clear that state courts are competent to adjudicate constitutional matters

including due process concerns. See also Lowery v. Hous. Auth. of City of Terre Haute, 826

N.E.2d 685, 689 (Ind. Ct. App. 2005) (appeal affirming small claims eviction proceeding

discussing procedural and substantive due process issues under the Fourteenth

Amendment). The question here is “whether the present claim was within the issues of

the first or whether the claim presents an attempt to split a cause of action or defense,”

and the test generally used in Indiana for assessing that is the identical evidence test.

Hilliard v. Jacobs, 957 N.E.2d 1043, 1046–47 (Ind. Ct. App. 2011) (citation omitted). The

Indiana Court of Appeals has clarified that the test should be applied practically rather



        3  The holding in the Gilbert case hinged on the application of the Rooker-Feldman doctrine rather
than res judicata due to the fact that Gilbert’s injuries flowed directly from the state appellate court
decision as opposed to the actions of the defendants. See Gilbert, 591 F.3d at 900-01; see also Centres, Inc. v.
Town of Brookfield, Wis., 148 F.3d 699, 701-03 (analyzing the application of Rooker-Feldman versus the
doctrine of res judicata to the plaintiff’s due process claims). Here, res judicata applies because Yisrayl’s
federal claims allege a prior injury—namely, the confiscation of his Xbox and accessories by Sgt. Reed
pursuant to I.C. § 11-11-2-2—that the state court failed to remedy. See Centres, 148 F.3d at 702-03; see also
Jensen v. Foley, 295 F.3d 745, 748 (7th Cir. 2002) (finding that the preclusion doctrine applied because the
injury complained of was the “underlying taking” and not the state court’s order). Either way, the
concept of parallel judicial systems described in Gilbert stands.


                                                        3
than literally. Id. at 1047–48; see also Freels v. Koches, 94 N.E.3d 339, 343–44 (Ind. Ct. App.

2018). In Hilliard, the court determined that the plaintiff’s subsequently filed claims

were barred by res judicata because the same general evidence—which had been

available since the beginning of the first lawsuit—would have been used to adjudicate

all of the new claims seeking the same ultimate relief. Hilliard, 957 N.E.2d at 1047. The

court reasoned that letting the plaintiff’s second lawsuit proceed “would be allowing

the possibility of endless litigation . . . as long as she withheld some piece of evidence or

some legal theory, she could attempt to litigate her claims again until she got a ruling in

her favor. This would completely eviscerate the doctrine of res judicata.” Id. at 1048; see

also Freels, 94 N.E.3d at 344 (confirming that claim preclusion attaches to the judgments

of Indiana’s small claims courts, rejecting a literal application of the identical evidence

rule, and finding that plaintiff’s new claims were barred because they could and should

have been litigated in her first lawsuit).

       Yisrayl’s replevin action before the LaPorte Superior Court accused Sgt. Reed of

“confiscating [his] personal property . . . for no reason at all in violation of Indiana Code

Section 11-11-2-3 and his property rights” and sought “the items’ return and a

declaration that he was entitled to them.” Yisrayl v. Reed, 98 N.E.3d 644, 645 (Ind. Ct.

App. 2018), transfer denied, 110 N.E.3d 1147 (Ind. 2018). In affirming the judgment of the

trial court, the appellate court acknowledged that prisoners in general have due process

rights in their personal property, discussed the evidence presented by the parties and




                                               4
the relevant sections of the Indiana Code,4 and concluded that Sgt. Reed was entitled to

judgment as a matter of law because he “seized the Xbox and accessories in accordance

with Indiana Code Section 11-11-2-4, giving Yisrayl written notice of the ground of the

seizure and advising him of the facility’s grievance procedure.” Id. at 644–47. Yisrayl’s

current complaint describes the same actions by Sgt. Reed, complains of the same

injury, relies on the same evidence, and seeks the same ultimate relief. See generally ECF

1. The fact that he has brought this suit pursuant to 42 U.S.C. § 1983 and has interjected

a constitutional due process argument into the matter5 does not dispel the res judicata

concerns outlined in this court’s dismissal order. His additional claims could have been

litigated in his first action but were not; thus, they are barred. See Freels, 94 N.E.3d at 344

(emphasizing that claim preclusion prohibits the subsequent litigation of any matter

that “could have been” determined in the prior action); see also Durhan v. Neopolitan, 875

F.2d 91, 95–96 (7th Cir. 1989) (applying Illinois res judicata law and determining that the

plaintiff’s federal due process claims under 42 U.S.C. § 1983 were barred because the

previous state court replevin action also challenged the “lawfulness” of the defendants’

conduct “to determine whether plaintiff was unlawfully deprived of his property

interests”).

        Moreover, even if res judicata did not apply, to the extent Yisrayl is now arguing

that his complaint states an independent Fourteenth Amendment claim based on



        4   Ind. Code §§ 11-11-2-2 though 4.

        5 Yisrayl alleges that “IC 11-11-2-2, and related statutes have been violated, and that they created

a 14th Amendment issue to be addressed by this Court in determining whether the defendant [has]
violated state and federal law by confiscating this property.” ECF 1 at 3.


                                                     5
inadequate state court remedies, this argument fails. Yisrayl’s complaint alleges that

Sgt. Reed confiscated his Xbox and accessories “by means that is contrary to law” and

that “Indiana does not have adequate means for Yisrayl to retrieve the property that has

been taken from him.” ECF 1 at 2. In his motion to reconsider, Yisrayl avers:

       Before Yisrayl filed his state law claim, he could not prove that the state
       law remedies were inadequate. He thus could not present any 14th
       Amendment claims to any court until after he could show that the
       remedies provided by Indiana Tort Claims Act are inadequate. Yisrayl has
       alleged that remedies provided by state law are inadequate, and he has
       gone through the state court process in order to be able to prove this
       claim.

ECF 7 at 1–2. While it is true that the Fourteenth Amendment protects against

deprivations of property without due process of law, the unauthorized intentional

deprivation of a prisoner’s property by a state employee does not violate the

Constitution if a “meaningful postdeprivation remedy for the loss is available.” Hudson

v. Palmer, 468 U.S. 517, 533 (1984). Indiana provides such remedies—namely, the

Indiana Tort Claims Act (Ind. Code §§ 34-13-3-1 et seq.) and/or a replevin action (Ind.

Code § 32-35-2-1)—to redress claims like Yisrayl’s. See Wynn v. Southward, 251 F.3d 588,

593 (7th Cir. 2001) (affirming district court’s dismissal of prisoner’s Fourteenth

Amendment claims because he had “an adequate post-deprivation remedy in the

Indiana Tort Claims Act, and no more process was due”); see also Gable v. City of Chicago,

296 F.3d 531, 540 (2002) (finding that Illinois replevin law, which is similar to Indiana’s

replevin law, provides adequate due process for those seeking the return of their

property). Although Yisrayl alleges generally that the adverse decisions by the Indiana

courts related to his replevin action rendered those remedies inadequate, “[t]he fact that


                                             6
[his] attempt to litigate his claims in state court was unsuccessful does not establish that

Indiana’s remedy is inadequate.” Higgason v. Morton, 171 Fed. Appx. 509, 513 (7th Cir.

2006) (finding that prisoner’s federal due process claim related to the intentional

deprivation of his personal property—which was brought after the small claims court

dismissed his earlier lawsuit—should have been immediately dismissed for failure to

state a claim because the Indiana Tort Claims Act provided an adequate

postdeprivation remedy); see also Hamlin v. Vaudenberg, 95 F.3d 580, 585 (7th Cir. 1996)

(only postdeprivation remedies that are “meaningless or nonexistent” are inadequate);

Del’s Big Saver Foods, Inc. v. Carpenter Cook, Inc., 795 F.2d 1344, 1350 (7th Cir. 1986) (“Due

process does not guarantee correct outcomes in every case [because] that would make

every error of state law that deprived a person of liberty or property a federal

constitutional error, which is an absurd proposition.”) (internal citation omitted));

Hardiman v. Hartley, 842 F. Supp. 1128, 1131 (N.D. Ind. 1993) (no federal due process

claim related to the intentional deprivation of prisoner’s craft supplies because there

was an adequate postdeprivation remedy which the plaintiff had availed himself of by

bringing a small claims action in state court for the withheld or destroyed property;

specifically, the Indiana Tort Claims Act satisfied due process even though he lost his

previous lawsuit). Thus, Yisrayl has not raised a colorable due process claim.

       In sum, Yisrayl has not demonstrated that this court’s dismissal order was based

on a manifest error of law or fact, see Harrington, 433 F.3d at 546, so his motion must be

denied.




                                              7
      For these reasons, the court DENIES Chijioke Bomani Ben Yisrayl’s motion for

relief from judgment (ECF 7).

      SO ORDERED on September 16, 2019

                                                 /s/ JON E. DEGUILIO
                                             JUDGE
                                             UNITED STATES DISTRICT COURT




                                         8
